Remark
	This Office action has been issued in response to amendments filed on 08/23/2021.
              
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gordon M. Wright on September 15, 2021.

The application has been amended claims as follows:
The application has been amended claims as follows:
7.         (Currently Amended) An alarm box comprising:
a receiver configured to receive a wireless signal from one or more signal-emitting retail display devices, each having a wire with a top portion and a bottom portion, the top portion configured to support a label holder, the bottom portion configured to store one or more retail items, wherein the wire of  the one or more signal-emitting retail display devices functions as an antenna for the transmission of the wireless signal to the alarm box;
an alarm box emitter configured to emit a signal in response to the wireless signal received from the one or more signal-emitting retail display devices; and
one or more terminals for connecting the alarm box to an output receiving device.

Allowable Subject Matter
	Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Forster directed an antennaless RFID device includes non-antenna conductive leads coupled to a chip. The proximity locator includes one or more conductors forming a transmission line structure arranged to set up a strong RF electric field in proximity to the locator. The strong RF electric field may be a short-range field that provides significant RF energy only over a relatively short distance, when compared with traditional RF fields that are set up over a relatively large distance. 
The prior art of record is different than the claimed invention because in the claimed invention a wire having a top portion and a bottom portion, the top portion configured to support a label holder, the bottom portion configured to store one or more retail items; wherein the wire is electrically coupled to a electronic unit such that the wire functions as an antenna for the transmission of the wireless signal to the alarm box. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 7 and 13.  Accordingly claims 1 -21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687